DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claims 1, 11, 24, 32, 33, 43 & 44 are objected to because of the following informalities:  amend “the electrodes” to –the plurality of electrodes-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “each electrode”, “a first neighboring electrode”, “the electrode” and limitation “each electrode”, “a second neighboring electrode”, “the electrode”.  It is unclear to which electrode “the electrode” is referring. 
Claim 16 recites the limitation “each electrode”, “a first neighboring electrode”, “the electrode” and limitation “each electrode”, “a second neighboring electrode”, “the electrode”.  It is unclear to which electrode “the electrode” is referring. 
Claim 36 recites the limitation “each electrode”, “a first neighboring electrode”, “the electrode” and limitation “each electrode”, “a second neighboring electrode”, “the electrode”.  It is unclear to which electrode “the electrode” is referring. 
Claim 37 recites the limitation “each electrode”, “a first neighboring electrode”, “the electrode” and limitation “each electrode”, “a second neighboring electrode”, “the electrode”.  It is unclear to which electrode “the electrode” is referring. 
Claim 15 recites the limitation "the array”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the array”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the array”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 38-44 depend form claim 37 and are thus also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10-12, 24, 26 & 31-33 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Sherman (2014/0066913).
Concerning claim 1¸as illustrated in Figs. 1 & 4, Sherman discloses a medical apparatus for tissue ablation (system 10 for ablating; [0016], Abstract), comprising: 
a probe configured for insertion into a body of a patient and comprising a plurality of electrodes configured to contact tissue within the body (medical device 14 having a plurality of electrodes 26; [0017]); and 
an electrical signal generator configured to apply between one or more pairs of the electrodes signals of first and second types in alternation, the signals of the first type comprising a sequence of bipolar pulses having an amplitude sufficient to cause irreversible electrophoresis (IRE) in the tissue contacted by the electrodes, and the signals of the second type comprising a radio-frequency (RF) signal having a power sufficient to thermally ablate the tissue contacted by the electrodes (generator 16 allows for the selection of simultaneous or selective energy delivery of irreversible bipolar electroporation pulses and RF energy to thermally ablate tissue where the electroporation and RF thermal ablation energy can be done concurrently or before or after each other; [0021-0022], [0026]).
Concerning claim 2, Sherman discloses the electrical signal generator is further configured to apply the signals of the first type without the alternation with the signals of the second type ([0017], [0021-0022], [0026]; Fig. 4).
Concerning claim 3, Sherman discloses the electrical signal generator is further configured to apply the signals of the second type without the alternation with the signals of the first type ([0017], [0021-0022], [0026]; Fig. 4).
Concerning claim 5, Sherman discloses the RF signal has a frequency between 350 and 500 kHz and an amplitude between 10 and 200 V ([0016], [0021-0022]; Fig. 4). 
Concerning claim 10, Sherman discloses the electrical signal generator is configured to generate a plurality of pulse trains, each pulse train comprising the signals of the first and second types, wherein the pulse trains are separated by intervals in which the signals are not applied ([0020-0022], [0026]; Fig. 4). 
Concerning claim 11, Sherman discloses the probe (14) comprises a plurality of temperature sensors (29) adjacent to the electrodes (26), and wherein the electrical signal generator is configured to apply the signals responsively to a temperature measured by the temperature sensors (29) ([0018]; Fig. 1 & 4).
Concerning claim 12, Sherman discloses the probe is configured to contact the tissue in a heart of the patient and to apply the signals so as to ablate the tissue in the heart ([0026]). 
claim 24¸as illustrated in Figs. 1 & 4, Sherman discloses a method for ablating tissue within a body of a patient (method 10 for ablating; [0016], Abstract), the method comprising: 
Inserting a probe into a body of a patient, wherien the probe comprises a plurality of electrodes configured to contact tissue within the body (medical device 14 having a plurality of electrodes 26; [0017]); and 
applying between one or more pairs of the plurality of electrodes signals of first and second types in alternation, the signals of the first type comprising a sequence of bipolar pulses having an amplitude sufficient to cause irreversible electrophoresis (IRE) in the tissue contacted by the electrodes, and the signals of the second type comprising a radio-frequency (RF) signal having a power sufficient to thermally ablate the tissue contacted by the electrodes (generator 16 allows for the selection of simultaneous or selective energy delivery of irreversible bipolar electroporation pulses and RF energy to thermally ablate tissue where the electroporation and RF thermal ablation energy can be done concurrently or before or after each other; [0021-0022], [0026]).
Claim 26 is rejected upon the same rationale as provided for claim 5. 
Claim 31 is rejected upon the same rationale as provided for claim 10. 
Claim 32 is rejected upon the same rationale as provided for claim 11. 
Claim 33 is rejected upon the same rationale as provided for claim 12. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 13, 25, 27 & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2014/0066913), as applied to claim 1, in further view of Francischelli et al. (2010/0023004). 
Concerning claim 4, Sherman discloses the sequence of bipolar pulses comprises pulses having an amplitude of at least 200 V ([0022]). Sherman fails to disclose a duration of each of the bipolar pulses is less than 20 s.  However, Francischelli et al. disclose a medical apparatus for tissue ablation (20) comprising an electrical signal generator configured to apply signals comprising a sequence of bipolar pulses having an amplitude of at least 300-500 V and a duration of 1 ns-200 s.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Sherman such that a duration of each of the bipolar pulses is less than 20 s in order to provide the benefit of more effectively ablating fatty areas of heart tissue as taught by Francischelli et al. ([0031]) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Concerning claim 6, Sherman fails to disclose a controller configured to transmit control signals to the electrical signal generator, and wherein the electrical signal generator comprises: a pulse generation assembly, configured to receive the control signals from the controller and to transmit sequences of bipolar pulses with an amplitude and duration responsive to the control signals; and a pulse routing and metrology assembly, comprising a configurable network of multiple, mutually connected fast switches and slow relays, which are configured to receive the control signals from 
Concerning claim 13, Sherman fails to disclose the electrical signal generator is configured to apply the signals asynchronously with respect to a beating of the heart.  However, Francischelli et al. disclose a medical apparatus for tissue ablation (20) comprising an electrical signal generator configured to apply signals that are timed or gated as a function of a sensed or paced ECG trace.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Sherman such that the electrical signal generator is configured to apply the signals asynchronously with respect to a beating of the heart in order to provide the benefit of optimizing the energy treatment as taught by Francischelli et al. ([0035-0036]; Fig. 1)
Claim 25 is rejected upon the same rationale as provided for claim 4.
Claim 27 is rejected upon the same rationale as provided for claim 6.
Claim 34 is rejected upon the same rationale as provided for claim 13.

Claims 7 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2014/0066913) in view of Francischelli et al. (2010/0023004), as applied to claim 6, in further view of Bowers (EP1157667). 
Concerning claim 7, Sherman discloses the electrical signal generator comprises a low-pass filter, which is configured to receive and filter a pulse train from the pulse 
Claim 28 is rejected upon the same rationale as provided for claim 7.
 
Claims 8-9 & 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2014/0066913), as applied to claim 1, in further view of Gilbert (2017/0333109).
Concerning claims 8-9 & 29-30, Sherman fails to disclose the signals of the first type comprise pairs of pulses, wherein each pair comprises a positive pulse and a negative pulse, and wherein the signals of the second type are interleaved between the positive and negative pulses of the pairs nor the signals of the first type comprise pairs of pulses, wherein each pair comprises a positive pulse and a negative pulse, and 
The Examiner notes that the claim fails to limit the interleaved signal to only be between the pulses/between the pairs of pulses.

Claims 13-14 & 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2014/0066913), as applied to claim 1, in further view Stewart et al. (2017/0035499). 
claims 13-14 & 34-35, Sherman fails to disclose the electrical signal generator is configured to apply the signals synchronously with respect to a beating of the heart.  However, Stewart et al. discloses medical apparatus for tissue ablation comprising a probe (12) and an electrical signal generator (14) configured to apply signals either asynchronously or synchronously with respect to the heart beat.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Sherman such that the electrical signal generator is configured to apply the signals synchronously with respect to a beating of the heart, since it appears that the invention would perform equally as well with either asynchronous or synchronous as Stewart et al. teaches asynchronous and synchronous to be equivalents in the art.    

Claims 15-16, 18-19, 22-23, 36-40 & 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2014/0066913), as applied to claim 1, in further view Mickelson (2015/0182740).  
Concerning claim 15, Sherman fails to disclose the electrical signal generator is configured to apply during a first period of time while the probe contacts a locus in the tissue, between each electrode and a first neighboring electrode on a first side of the electrode in the array, a first sequence of the bipolar pulses having an amplitude sufficient to cause irreversible electrophoresis (IRE) in the tissue between each electrode and the first neighboring electrode, and to apply during a second period of time while the probe remains in contact with the locus in the tissue, between each electrode and a second neighboring electrode on a second side of the electrode, 
Claim 16 is rejected upon the same rational as applied to claims 1 & 15.
Claim 18 is rejected upon the same rational as applied to claim 10.
Claim 19 is rejected upon the same rational as applied to claim 12.
Claim 22 is rejected upon the same rational as applied to claim 11.
Concerning claim 23, Sherman fails to disclose the electrical signal generator is further configured to apply sequences of the bipolar pulses between pairs of electrodes that are separated by at least one other electrode in the array, with an amplitude sufficient to cause irreversible electrophoresis (IRE) in the tissue between the electrodes in the pairs.  However, Mickelson further discloses the electrical signal generator (700) is further configured to apply sequences of the bipolar pulses between pairs of electrodes (30 and 11, 12, 17, 18) that are separated by at least one other electrode (13, 14, 16) in the array, with an amplitude sufficient to cause irreversible electrophoresis (IRE) in the tissue between the electrodes in the pairs.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Sherman such that the electrical signal generator is further configured to apply sequences of the bipolar pulses between pairs of electrodes that are separated by at least one other electrode in the array, with an amplitude sufficient to cause irreversible electrophoresis (IRE) in the tissue between the electrodes in the pairs 
Claim 36 is rejected upon the same rational as applied to claim 15.
Claim 37 is rejected upon the same rational as applied to claims 24 & 15.
Claim 38 is rejected upon the same rational as applied to claim 4.
Claim 39 is rejected upon the same rational as applied to claim 10.
Claim 40 is rejected upon the same rational as applied to claim 12 or 19.
Claim 43 is rejected upon the same rational as applied to claim 11.
Claim 44 is rejected upon the same rational as applied to claim 23.

Claims 17, 20 & 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2014/0066913) in view Mickelson (2015/0182740), as applied to claim 16, in further view Stewart et al. (2017/0035499). 
 Claim 17 is rejected upon the same rationale as applied to claim 14. 
Claim 20 is rejected upon the same rationale as applied to claim 13. 
Claim 41 is rejected upon the same rationale as applied to claim 13. 
Claim 42 is rejected upon the same rationale as applied to claim 14. 


Claims 20-21, 38 & 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2014/0066913) in view Mickelson (2015/0182740), as applied to claim 16, in further view Francischelli et al. (2010/0023004).
Claim 20 is rejected upon the same rationale as applied to claim 13. 
Claim 21 is rejected upon the same rationale as applied to claim 4. 
Claim 38 is rejected upon the same rationale as applied to claim 4. 
Claim 41 is rejected upon the same rationale as applied to claim 13. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/704421 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a medical apparatus and method for tissue ablation comprising a probe and an electrical signal generator configured to apply signals of a first IRE type and signals of a second RF type.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 & 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/229498 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a medical apparatus and method for tissue ablation comprising a probe and an electrical signal generator configured to apply signals of a first IRE type and signals of a second RF type.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794